                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Brock Fredin,
                                                         Civil No. 18-cv-2911 (SRN/HB)
                       Plaintiff,

v.
                                                            ORDER ON REPORT
Lyndsey M. Olson and the Attorneys                        AND RECOMMENDATION
of the Saint Paul City Attorney’s Office,

                       Defendants.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed to the

Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the files,

records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.       The Report and Recommendation is ADOPTED;

       2.       This action is DISMISSED without prejudice;

       3.       Fredin’s Application to Proceed in District Court Without Prepaying Fees or
                Costs [Doc. No. 3] is DENIED; and

       4.       Any request for a preliminary injunction or for a Younger bad faith hearing
                contained in Fredin’s Memorandum [Doc. No. 2] is DENIED AS MOOT.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 17, 2018                    s/Susan Richard Nelson
                                            SUSAN RICHARD NELSON
                                            United States District Judge
